DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the internal surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 introduces “an internal surface,” however claim 9 does not depend from claim 8.  
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gustafson [US3580788].
Gustafson discloses a method for forming a tube of a web (2) of packaging material, comprising advancing the web (2) of packaging material along a web advancement path (column 1, lines 30-44); overlapping a first lateral edge (2c) of the web of packaging material with a second lateral edge (2e) of the web of packaging material for obtaining a longitudinal seam portion of the tube (Figure 1; column 2, lines 11-44);  wherein the so obtained tube  has an inner space (Figure 1); wherein the second lateral edge (2e) is arranged within the inner space after formation of the tube (Figure 1); wherein the first lateral edge (2c) comprises an internal outer surface facing the inner space and the second lateral edge (2e) comprises an external outer surface facing the internal outer surface of the first lateral edge (Figure 1); fusing at least the internal outer surface and the external outer surface with one another for longitudinally sealing the seam portion of the tube (column 1, lines 56-63; column 2, lines 11-60); wherein fusing comprises directly heating the external outer surface of the second 
In the event Gustafson is found not to anticipate each and every element of the claims, Gustafson discloses heating only one of the edges, as there are only two edge possibilities, it would have been obvious to one of ordinary skill to select either one of the edges for heating while the other edge is not heated. 
With respect to claim 2, Gustafson discloses prior to heating by contact, the temperature of the internal outer surface is lower than the temperature of the external outer surface (one of the edges is heated and one of the edges remains cold; column 2, lines 45-60). 
With respect to claim 3, Gustafson discloses prior to of heating by contact, the temperature of the internal outer surface is substantially equal to the ambient temperature (the cold edge is not heated, therefore it is implied the temperature of the unheated edge is the same as the ambient environment; column 2, lines 45-60). 
With respect to claim 4, Gustafson discloses the web of packaging material comprises a plurality of layers; wherein the external outer surface and the internal outer surface comprise a heat seal plastic material (column 2, lines 45-51). 
With respect to claim 11, Gustafson discloses during sealing, a heating unit (7) directly heats the external outer surface of the second lateral edge (column 2, lines 11-60). 
With respect to claim 12, Gustafson discloses the heating unit directly heats by a flow of a heated gas (column 2, lines 11-44). 

With respect to claim 15, Gustafson discloses the heating unit is configured to directly heat by a flow of heated gas (column 2, lines 17-44). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson in view of Reil [US4721242].
Gustafson discloses a method for forming a tube. Applicant is referred to paragraph 6 for a detailed discussion of Gustafson. Gustafson discloses the packaging material includes an initial web (2) of packaging material, but fails to disclose a sealing strip applied to the web. 
Reil discloses a method of forming a web (12) of material into a tube. Reil discloses applying a sealing strip (7) onto the initial web (12) of packaging material such that a second lateral edge comprises the sealing strip (Figures 3, 4, 7 and 9; column 1, lines 37-43; column 6, lines 45-62). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Gustafson by applying a sealing strip to an edge of a web as taught by Reil in order to seal the cut edge of the web and to prevent penetration of liquid into the web. 
With respect to claim 6, Reil discloses at least a portion of the sealing strip defines at least a portion of the external outer surface (Figures 3, 4, 7 and 9). 

With respect to claim 8, Reil discloses while applying the sealing strip, the sealing strip is applied onto at least an internal surface of the initial web of packaging material, the internal surface of the initial web of packaging material facing the inner space of the tube after formation of the tube (Figure 4 and 7). 
With respect to claim 9, Reil discloses during application of the sealing strip at least another portion of the sealing strip is applied onto an external surface of the initial web of packaging material, opposite to the internal surface; wherein the external surface of the initial web of packaging material faces the internal outer surface after the formation of the tube (Figures 4 and 7). 
With respect to claim 10, Reil discloses a sealing strip on the edge and directly heating the strip (column 7, lines 27-37). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gustafson in view of Leasure [US2899875]. 
Gustafson discloses a method for forming a tube. Applicant is referred to paragraph 6 for a detailed discussion of Gustafson.  Gustafson discloses  a method for producing a sealed package, but does not disclose filling the tube and forming a transverse seal. 
Leasure discloses a method including forming a web (9) into a tube; filling the tube with a product (column 3, lines 61-68); and forming a transverse seal (column 4, line 66-column 5, line 14). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Gustafson by including a filling of the tube with a product and a transverse sealing of the packaging material as taught by Leasure in order to efficiently and continuously form filled packaging materials.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
January 14, 2022